Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 29, 2016

                                      No. 04-16-00440-CV

                                      Samuel C. PERKINS,
                                           Appellant

                                                 v.

                                       Barbara J. PETITE,
                                            Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI02994
                       Honorable Solomon Casseb, III, Judge Presiding


                                         ORDER

        On July 5, 2016, appellant Samuel L. Perkins filed a notice of appeal in this court. See
TEX. R. APP. P. 25.1(a). On the same day, a deputy clerk of this court notified Appellant in
writing that our records do not show that the $205.00 filing fees have been paid. Further, our
records do not conclusively show that Appellant is excused by statute or rule from paying the
filing fees. See id. R. 5 (requiring fees in civil cases); id. R. 20.1 (waiving fees if indigence
established). The clerk’s July 5, 2016 letter warned Appellant that if the filing fees were not paid
by July 21, 2016, the appeal could be stricken by the court. To date, this court has not received
payment or an affidavit of indigence. See id. R. 20.1(c)(1).
       The clerk’s letter also advised Appellant that the docketing statement must be filed with
this court by July 21, 2016. See id. R. 32.1; 4TH TEX. APP. (SAN ANTONIO) LOC. R. 5.2,
available at http://www.txcourts.gov/4thcoa/practice-before-the-court/local-rules.aspx. To date,
no docketing statement has been filed. Appellant must file a docketing statement within
FIFTEEN DAYS of the date of this order.
       We ORDER appellant Samuel L. Perkins to show cause in writing within FIFTEEN
DAYS of the date of this order that either (1) the $205.00 filing fees have been paid, or (2)
Appellant is entitled to appeal without paying the filing fees. If Appellant fails to respond within
the time provided, this appeal will be dismissed. See TEX. R. APP. P. 5, 42.3(c); In re W.J.C., No.
04-05-00532-CV, 2005 WL 3477883 (Tex. App.—San Antonio Dec. 21, 2005, no pet.) (mem.
op.).
      All other appellate deadlines are SUSPENDED pending further order of this court.




                                                 _________________________________
                                                 Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court